DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/10/2020, 05/01/2020, and 07/13/2022.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-10, and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (2005/0127824), hereinafter Mori in view of Yamazaki (2018/0046006).
Regarding claim 1, Mori discloses, in figure 1, an electro-optic assembly (1, electrophoretic display device) (paragraph 0046) comprising a layer of electro-optic material (7, electrophoretic material layer) configured to switch optical states upon application of an electric field (paragraphs 0056 and 0057).
Mori fails to disclose an anisotropically conductive layer comprising one or more moisture-resistive polymers and a conductive material, the moisture-resistive polymer having a WVTR less than 5 9/(m2*d).
Yamazaki discloses an anisotropically conductive layer (5, barrier conductive layer) comprising one or more moisture-resistive polymers and a conductive material, the moisture-resistive polymer having a WVTR less than 5 g/(m2*d) (paragraph 0057 discloses 1 g/(m2*d) or less).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the barrier conductive layer of Yamazaki for the purpose of creating a work function for movement.
Regarding claims 2, 13, and 20, Mori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Mari fails to disclose wherein the moisture-resistive polymer has a WVTR less than 1 g/(m2*d).
Yamazaki discloses wherein the moisture-resistive polymer has a WVTR less than 1 g/(m2*d) (paragraph 0057 discloses 1 g/(m2*d) or less).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the barrier conductive layer of Yamazaki for the purpose of creating a work function for movement.
Regarding claims 3, 14, and 21, Mori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Mari fails to disclose wherein the moisture-resistive polymer has a WYVTR more than 0.01 g/(m2*d).
Yamazaki discloses wherein the moisture-resistive polymer has a WYVTR more than 0.01 g/(m2*d) (paragraph 0057 discloses 1 g/(m2*d) or less).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the barrier conductive layer of Yamazaki for the purpose of creating a work function for movement. 
Regarding claims 5 and 15, Mori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Mari fails to disclose wherein the anisotropically conductive layer further comprises one or more polymers derived from urethanes, acrylates, methacrylates, silicones, epoxies, carbonates, amides, imines, lactones, aliphatic hydrocarbons, olefins, aromatics, and combinations thereof.
Yamazaki discloses wherein the anisotropically conductive layer further comprises one or more polymers derived from urethanes, acrylates, methacrylates, silicones, epoxies, carbonates, amides, imines, lactones, aliphatic hydrocarbons, olefins, aromatics, and combinations thereof (paragraph 0035 discloses silicon oxide or silicon nitride and paragraph 0056 discloses AlO (aluminum oxide); which is a urethane).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the barrier conductive layer of Yamazaki for the purpose of creating a work function for movement.
Regarding claims 6, 16, and 22, Mori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Mari fails to disclose wherein the moisture-resistive polymer is selected from the group consisting of polyisobutylene, styrene-isobutylene-styrene block co- polymers, poly(ethylene-co-norbornene), polyethylene, polypropylene, polyethylene naphthalate, polyvinylidene chloride, polychlorotrifluoroethylene, and combinations thereof.
Yamazaki discloses wherein the moisture-resistive polymer is selected from the group consisting of polyisobutylene, styrene-isobutylene-styrene block co- polymers, poly(ethylene-co-norbornene), polyethylene, polypropylene, polyethylene naphthalate, polyvinylidene chloride, polychlorotrifluoroethylene, and combinations thereof (paragraph 0035 discloses polyethylene and paragraph 0056).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the barrier conductive layer of Yamazaki for the purpose of creating a work function for movement.
Regarding claims 7 and 17, Mori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Mari fails to disclose wherein the moisture-resistive polymer comprises 10 to 99 wt % of the anisotropically conductive layer.
Yamazaki discloses wherein the moisture-resistive polymer comprises 10 to 99 wt % of the anisotropically conductive layer (paragraph 0057 discloses 30 %).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the barrier conductive layer of Yamazaki for the purpose of creating a work function for movement.
Regarding claims 8, 18, and 23, Mori discloses, in figure 1, an electro-optic assembly (1, electrophoretic display device) (paragraph 0046), wherein the electro-optic material comprises an encapsulated electrophoretic material (paragraph 0064 discloses microcapsules).
Regarding claim 9, Mori discloses, in figure 1, an electro-optic assembly (1, electrophoretic display device) (paragraph 0046), wherein the electro-optic material (7, electrophoretic material layer) comprises a plurality of capsules (plurality of microcapsules) containing a plurality of charged particles (71a, black particles and 71b, white particles) in a fluid (70, dispersion liquid) (paragraph 0056 and 0057), the charged particles (71a, black particles and 71b, white particles) being capable of moving through the fluid (70, dispersion fluid) on application of the electric field to the electro-optic material (7, electrophoretic material layer) (paragraphs 0056-0059).
Regarding claim 9, Mori discloses, in figure 1, an electro-optic assembly (1, electrophoretic display device) (paragraph 0046), wherein the electro-optic material (7, electrophoretic material layer) comprises a plurality of sealed microcells (plurality of microcapsules) containing a plurality of charged particles (71a, black particles and 71b, white particles) in a fluid (70, dispersion liquid) (paragraph 0056 and 0057), the charged particles (71a, black particles and 71b, white particles) being capable of moving through the fluid (70, dispersion fluid) on application of the electric field to the electro-optic material (7, electrophoretic material layer) (paragraphs 0056-0059).
Regarding claim 12, Mori discloses, in figure 1, a method of forming an electro-optic assembly (1, electrophoretic display device) (paragraph 0046), comprising:  providing a substrate (120, electrode substrate) comprising an electrode layer (121, pixel electrode) applied to a surface of the substrate (120, electrode substrate) (paragraph 0047); applying a layer of electro-optic material (7, electrophoretic material layer) to the electrode layer (121, pixel electrode) on an opposing side of the electrode layer (121, pixel electrode) relative to the substrate (120, electrode substrate) (paragraph 0047), the electro-optic material being configured to switch optical states upon application of an electric field (paragraphs 0047 and 0073); coating the layer of electro-optic material (7, electrophoretic material layer) with a fluid (70, dispersion liquid) (paragraph 0047), such that the layer of electro- optic material is between the electrode layer (121, pixel electrode) and the fluid (70, dispersion liquid) (paragraph 0047), applying an electric or magnetic field to the fluid to cause the conductive material to align in a direction normal to the layer of electro-optic material (paragraphs 0073, 0117, and 0119); and curing the plurality of monomers or oligomers during application of the electric or magnetic field (paragraphs 0073, 0117, and 0119).
Mori fails to disclose the fluid containing a conductive material, a plurality of at least one of monomers and oligomers, and one or more moisture-resistive polymers having a WVTR less than 5 g/(m2*d).
Yamazaki discloses the fluid containing a conductive material, a plurality of at least one of monomers and oligomers, and one or more moisture-resistive polymers having a WVTR less than 5 g/(m2*d) (paragraph 0057 discloses 1 g/(m2*d) or less).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the barrier conductive layer of Yamazaki for the purpose of creating a work function for movement.
Regarding claim 19, Mori discloses, in figure 1, a method of forming an electro-optic assembly (1, electrophoretic display device) (paragraph 0046), comprising:  providing a substrate (120, electrode substrate) comprising an electrode layer (121, pixel electrode) applied to a surface of the substrate (120, electrode substrate) (paragraph 0047); applying a layer of electro-optic material (7, electrophoretic material layer) to the electrode layer (121, pixel electrode) on an opposing side of the electrode layer (121, pixel electrode) relative to the substrate (120, electrode substrate) (paragraph 0047), the electro-optic material being configured to switch optical states upon application of an electric field (paragraphs 0047 and 0073); coating the layer of electro-optic material (7, electrophoretic material layer) with a thermoplastic fluid (70, dispersion liquid) (paragraph 0047), such that the layer of electro- optic material is between the electrode layer (121, pixel electrode) and the thermoplastic fluid (70, dispersion liquid) (paragraph 0047), applying an electric or magnetic field to the thermoplastic fluid to cause the conductive material to align in a direction normal to the layer of electro-optic material (paragraphs 0073, 0117, and 0119); and cooling the thermoplastic fluid to form a solid thermoplastic during application of the electric or magnetic field plurality of monomers or oligomers during application of the electric or magnetic field (paragraphs 0073, 0117, and 0119).
Mori fails to disclose the thermoplastic fluid containing a conductive material, a plurality of at least one of monomers and oligomers, and one or more moisture-resistive polymers having a WVTR less than 5 g/(m2*d).
Yamazaki discloses the fluid containing a conductive material, a plurality of at least one of monomers and oligomers, and one or more moisture-resistive polymers having a WVTR less than 5 g/(m2*d) (paragraph 0057 discloses 1 g/(m2*d) or less).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the barrier conductive layer of Yamazaki for the purpose of creating a work function for movement.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (2005/0127824), hereinafter Mori in view of Yamazaki (2018/0046006) as applied to claim 1 above, and further in view of Bzowej et al. (2017/0088758), hereinafter Bzowej.
Regarding claim 11, Mori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Mori fails to disclose wherein the electro-optic material comprises a plurality of droplets within a continuous phase, the droplets containing a plurality of charged particles in a fluid, the charged particles being capable of moving through the fluid on application of the electric field to the electro-optic material.
Bzowej discloses wherein the electro-optic material (125, electro-optic material) comprises a plurality of droplets (plurality of discrete droplets) within a continuous phase (paragraph 0127), the droplets containing a plurality of charged particles (ink particles) in a fluid (liquid suspending medium) (paragraph 0127), the charged particles being capable of moving through the fluid on application of the electric field to the electro-optic material (paragraph 0127).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mori with the droplets of Bzowej for the purpose of manipulate the flow of liquid.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 4, wherein the claimed invention comprises, in claim 4, wherein a conductivity in a direction perpendicular to a plane of the anisotropically conductive layer is at least 10° S/cm and less than or equal to about 10°7'° S/cm in a direction parallel to the plane of the anisotropically conductive layer, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872